Citation Nr: 1823530	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-17 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for numbness, paresthesias, and pain of the right upper extremity, to include as secondary to service-connected diabetes mellitus (DM).  

3.  Entitlement to service connection for fatigue, to include as secondary to service-connected DM.  

4.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected DM.  

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  

6.  Entitlement to nonservice-connected pension benefits. 

7.  Entitlement to special monthly pension benefits due to need of aid and attendance or housebound status.  

8.  Entitlement to an effective date earlier than August 28, 2012, for the grant of service connection and the assignment of a 10 percent disability evaluation for DM.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

In a February 2014 rating determination, the RO granted service connection for DM and assigned a 10 percent disability evaluation, with an effective date of August 28, 2012.  On an April 2014 Form 9, the Veteran expressed disagreement with the assigned effective date for service connection.  To date, a statement of the case has not been issued by the RO.  As such, this issue must be remanded for the issuance of a SOC. 

The issues of entitlement to service connection for an eye disorder, entitlement to a TDIU, entitlement to special monthly pension benefits due to need of aid and attendance or housebound status, and the issue of entitlement to an effective date earlier than August 28, 2012 for the grant of service connection and the assignment of a 10 percent disability evaluation for DM are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran currently has PTSD which is of service origin. 

2.  The Veteran is not shown by the probative and competent evidence of record to have a current neurological disorder of the right upper extremity, to include neuropathy, to include as a result herbicide exposure in Vietnam, and/or etiologically related to his service-connected DM.  

3.  Fatigue is a symptom, not a disability for which service connection can be granted.

4.  The Veteran's countable income has exceeded the maximum annual pension rates (MAPRs) based on his Social Security income.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

2.  The criteria for service connection for a neurological disorder of the right upper extremity, to include as the result of herbicide exposure, and/or secondary to service-connected DM, have not been met.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for fatigue have not been met. 38 U.S.C. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The Veteran's annual countable income is currently excessive for purposes of receipt of nonservice-connected pension benefits.  38 U.S.C. §§ 1503, 1513, 1521, 1522, 1541, 1542, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.274, 3.275 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

PTSD

PTSD is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Service treatment records do not note any complaints or findings of psychiatric problems during the Veteran's period of active service.  At the time of the Veteran's August 1967 service separation medical examination, normal psychiatric findings were reported.  On his August 1967 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  There are also no complaints or findings of psychiatric problems of any sort in the years immediately following service.  

In support of his claim, the Veteran submitted a December 2011 letter from his private physician, N. V., M.D.  In her letter, Dr. V. indicated that the Veteran presented since he returned from active service, nightmares and flashbacks of traumatic incidents he had at war.  He also presented sleep problems.  His nightmares and flashbacks were all related to war scenes.  She noted that he had episodes where he felt nervous and hypervigilant, having the feeling that something could happen or someone was watching him .  She stated that war related things and themes altered him and made him anxious.  He did not tolerate loud noises.  He evaded watching war movies.  She reported that in an adaptive attempt, he made the effort to avoid recollection of the event and avoidance of circumstances that evoked recall.  He also avoided conversations or memories and presented loss of interest.

She noted that the Veteran was at combat zone while at service.  She stated that he witnessed the death of fellow soldiers and his life was at risk of death as he was at combat zone as an infantry soldier.  She indicated that he engaged with the enemy on a daily basis.  She requested that he be evaluated carefully because there was medical evidence diagnosing the condition as PTSD in conformance with the DSM IV; credible supporting evidence that the claimed in service stressor actually occurred; and there was medical evidence of a link between current symptomatology and the claimed in service stressor, so it was more probable than not that he was presenting PTSD that was service-connected.  

In conjunction with his claim, the Veteran was afforded a VA examination in August 2012.  Following examination, the examiner indicated that the Veteran did not meet the criteria which conformed to the DSM-IV criteria.  The examiner noted that the claims folder had been available and reviewed.  The examiner observed that the Veteran served in the Army from September 1965 to September 1967 and that his MOS was Infantry.  She noted that the Veteran had combat experience in Pleiku, Camhran Bay, and Nam Tram.  No combat wounds were reported.  His base had several incoming fire and there were numerous attacks to the base.  Post Military, the Veteran worked as a State Policeman for thirty years and he retired in 1998, eligible by age and duration of work.  

As to stressors, the Veteran reported that his base was subjected to incoming fire and that there were numerous attacks on the base.  The examiner stated that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  Following examination, the examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  

The examiner stated that the Veteran met the DSM-IV stressor criteria for PTSD.  Nonetheless, he did not fulfill the symptom criteria for persistent re-experiencing the traumatic event, the symptom criteria for persistent avoidance of the stimulus, nor the symptom criteria for persistent hyperarousal.  The trauma exposure also did not cause impairment in social, occupational, or other areas of functioning. 

After a review of all the evidence, lay and medical, the Board first finds that the evidence is at least in equipoise on whether the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a).  Evidence in support of the finding is the detailed December 2011 report from Dr. V., outlining with specific detail the Veteran's inservice experiences, his subsequent psychiatric difficulties as a result of his Vietnam War experiences, and comprehensive reasoning as to why the Veteran meets the criteria for PTSD.  In contrast is the August 2012 VA examination report, wherein the Veteran was noted to meet the stressor criteria for PTSD but not all the criteria required for a diagnosis of PTSD.  The opinions set forth by the examiners as to whether the Veteran currently meets the criteria for a diagnosis of PTSD are at least in equipoise, requiring that reasonable doubt be resolved in favor of the Veteran. 

As noted above, both examiners have indicated that the Veteran has the requisite military stressor required for granting PTSD. 

Next, the Board finds that the weight of the evidence of record demonstrates a link, established by medical evidence, between current symptoms of PTSD and the in-service verified stressor events.  In the December 2011 private evaluation, Dr. V. interviewed the Veteran and discussed his military and social history.  Dr. V. also conducted a mental status examination and specifically discussed the criteria for PTSD.  Dr. V. then opined that because of his military experiences, the Veteran experienced symptoms that met the criteria for a diagnosis of PTSD.  The Board finds that this evidence weighs in favor of a link between currently diagnosed PTSD and the verified in-service stressor event.  While the August 2012 VA examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD, as noted above, the Board has resolved reasonable doubt in favor of the Veteran as to whether he currently meets the criteria for a diagnosis of PTSD. 

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PTSD is related to service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD is related to service. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Numbness, Paresthesias, and Pain of the Right Upper Extremity

Service treatment records do not note any complaints or findings of neurological problems or pain in the right upper extremity.  At the time of the Veteran's August 1967 service separation medical examination, normal neurological findings were reported as were normal findings for the upper extremities..  On his August 1967 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had neuritis; paralysis; arthritis or rheumatism; or swollen or painful joints.  There are also no complaints or findings of right upper extremity pain, numbness, or paraesthesia in the years immediately following service.  

There is no evidence of an organic disease of the nervous system within one year of service separation. 

In support of his claim, the Veteran submitted a December 2011 letter from his private physician, Dr. V., who indicated that the Veteran presented numbness, pain, and paresthesia of pins and needles type sensation in the right upper extremity.  She stated that there were conditions that were related and secondary to DM that caused damage to the nerves and neuropathy.

In conjunction with his claim, the Veteran was afforded a VA examination in August 2012.  At the time of the examination, the examiner specifically indicated that the Veteran did not have any complications of DM, to include diabetic peripheral neuropathy.  

VA treatment records associated with the claims folder also do not contain any findings of neurological difficulties, including normal neurological findings being reported on physical examinations performed during outpatient visits.  There are also no reports or findings of a right upper extremity disorder.  

The Board concludes that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for numbness paresthesia, and pain of the right upper extremity.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Board notes that the Veteran's private physician indicated that the Veteran had symptoms like numbness, tingling, and pain in the right upper extremity and that, generally, DM was noted to cause neuropathy, there is no medical evidence demonstrating that the Veteran has a current diagnosis of neurological impairment, to include as being caused or aggravated by his service-connected DM.  The August 2012 VA examiner, following examination of the Veteran and review of the file, indicated that the Veteran did not have any neurological impairment resulting from his DM.  VA treatment records, which include neurological examinations of the Veteran's extremities, also do not contain any findings or diagnoses of right upper extremity impairment, to include neurological impairment, nor was any neurological impairment of the right upper extremity diagnosed during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim). 

In addition to the medical evidence, the Board has also considered the statements of the Veteran concerning his claimed disability.  The Court has repeatedly held that laypersons, such as the Veteran, are competent to describe symptoms of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no evidence that the Veteran has the medical knowledge or training that would permit him to determine the etiology of a complex disorder, such as neuropathy. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his statements in that regard are not competent.  The Board finds the most probative evidence to be the findings of the VA examiner and the VA treating physicians, who found that the Veteran did not have neurological impairment.  

As it relates to pain, the Board is aware of the Federal Circuit's recent holding in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  In this case, the Court indicated that to establish the presence of a disability, the veteran will need to show that the pain reaches the level of functional impairment of earning capacity."  In other words, subjective pain in and of itself will not establish a current disability.  In this case, there has been no demonstration on examination that the reported pain causes any functional limitation.  The August 2012 VA examiner specifically indicated that the Veteran's DM and any residuals thereof, did not cause any functional limitation.  

Accordingly, the Board concludes that the most probative evidence of record weighs against the claim for service connection for numbness, paresthesias, and pain of the right upper extremity.  The "benefit-of-the-doubt" rule, enunciated in 38 U.S.C. § 5107(b), does not apply in this case, as there is not an approximate balance of probative evidence.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the claim for service connection for numbness, paresthesias, and pain of the right upper extremity, is denied.

Fatigue

Service treatment records do not note any complaints or findings of fatigue.  At the time of the Veteran's August 1967 service separation medical examination, there were no reports or complaints of fatigue.  On his August 1967 service separation report of medical history, the Veteran did not report, nor were there findings of, fatigue.  There were also no complaints or findings of fatigue in the years following service.  

In support of his claim, the Veteran submitted a December 2011 letter from his private physician, Dr. V who indicated that he had fatigue.  She noted that there were conditions that were related and secondary to DM.

At the time of an August 2012 VA examination, the examiner specifically indicated that the Veteran had no complications from his DM.  VA treatment records associated with the file also make no reference or findings of fatigue, to include as a complication of DM.  

The Board notes that feeling fatigued or lacking energy is a symptom, one which can be caused by a large number of physical and mental disorders, not a separate medical condition for which service connection can be granted.  The Veteran does not have chronic fatigue syndrome.  Furthermore, fatigue is a symptom and the evidence does not indicate that it is attributed to a disability separate and distinct from those that are already service connected.  Accordingly, service connection for fatigue is not warranted on a direct basis.

In addition to the medical evidence, the Board has also considered the statements of the Veteran concerning his claimed disability.  The Court has repeatedly held that laypersons, such as the Veteran, are competent to describe symptoms of which they have first-hand knowledge.  See Washington, supra.  However, there is no evidence that the Veteran has the medical knowledge or training that would permit him to determine the etiology of fatigue.  As such, his statements in that regard are not competent.  The Board finds the most probative evidence to be the findings of the VA examiner and the VA treating physicians, who found that the Veteran had no complications resulting from his DM. 

Accordingly, the Board concludes that the most probative evidence of record weighs against the claim for service connection for fatigue.  The "benefit-of-the-doubt" rule, enunciated in 38 U.S.C. § 5107(b), does not apply in this case, as there is not an approximate balance of probative evidence.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the claim for service connection for fatigue is denied.

Nonservice-connected Pension

The Veteran filed a claim for nonservice-connected pension in January 2012.  For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose.  See M21-1, Part V, Subpart iii, 1.E.7.a.  Subsequent annualization periods are based on the calendar year.

An improved pension is payable to Veterans of a period of war because of non-service-connected disability or age.  Basic entitlement exists if the Veteran served in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case); is 65 years of age or older; and meets certain net worth and annual income requirements.  38 U.S.C. § 1513, 1521; 38 C.F.R. § 3.3.

Basic entitlement to improved pension exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C. § 1521; 38 C.F.R. § 3.3(a)(3).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23. 

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a veteran's pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children.  38 U.S.C. § 1522(a); 38 C.F.R. § 3.274.  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Fractions of dollars are ignored when computing income.  38 C.F.R. §§ 3.271, 3.272.  Social Security Association (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

As noted above, the Veteran is considered a single Veteran with no dependents for purposes of determining his annual income and comparing it to the MAPR.  Effective on December 1, 2011, the MAPR for a single Veteran with no dependents was $12,256.  Effective on December 1, 2012, the MAPR for a single Veteran with no dependents was $12,465.  The MAPR for a Veteran with no dependents was $12,652 on December 1, 2013.  The MAPR for a Veteran with no dependents was $12,868 on December 1, 2014.  The MAPR for a Veteran with no dependents was $12,868 for 2015.  The MAPR for a Veteran with no dependents was $12,907 for 2016 and 2017.  See 38 C.F.R. § 3.23(a)(5); VA Adjudication Procedure Manual, M21-1 MR.

In determining annual income for nonservice connected pension benefits, all payments of any kind or from any source, including salary retirement or annuity payments or similar income shall be included.  The Board finds that the Veteran has been in receipt of SSA benefits since the date of his application.  Such income is counted for the purpose of determining whether the Veteran has an annual income in excess of the applicable MAPR rates to qualify for pension benefits.  See 38 C.F.R. §§ 3.271, 3.272.  Information provided by the Veteran shows he received monthly SSA benefits of at least $1,209.00 since December 2011.  The Veteran's income from SSA benefits is in excess of applicable MAPR rates for a Veteran with no dependents during the relevant appeal period. 

The Board finds that additional information with regard to income, net worth, medical expenses, and dependent income is not clear from the record as the Veteran has not provided a detailed income or medical expense information in conjunction with the appeal despite requests to do so.  The Board finds that for the entire rating period, the Veteran has not provided necessary income information to substantiate an award of nonservice-connected pension benefits.  Therefore, the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a result, the Board finds that the Veteran's countable income exceeds the maximum limit for this benefit.  Therefore, his claim must be denied. 38 U.S.C. §§ 1521, 5107; 38 C.F.R. §§ 3.271 , 3.272, 3.351.


ORDER

Service connection for PTSD is granted. 

Service connection for numbness, paresthesias, and pain of the right upper extremity, to include as secondary to service-connected DM, is denied.  

Service connection for fatigue, to include as secondary to service-connected DM, is denied. 

Entitlement to nonservice-connected pension benefits is denied.


REMAND

As it relates to the claim of service connection for an eye disorder, the Board notes that the Veteran has indicated his belief that service connection is warranted for visual impairment as secondary to his service-connected DM.  The Board observes that subsequent to the August 2012 VA examination, the Veteran has been diagnosed with cataracts.  The Board observes that a known cause of cataracts is DM.  As a result, the Veteran should be afforded a VA eye examination to determine the nature and etiology of any current eye disorder, to include cataracts, and its relationship, if any, to his service-connected DM.  

The Veteran alleges that he is so helpless as to be in need of regular aid and attendance due to his disabilities as to entitle him to special monthly pension based on the need of aid and attendance/housebound status.  To the extent that the Veteran is requesting that he be afforded a VA aid and attendance/housebound eligibility examination, the Board finds that examination should be scheduled.

As to the issue of entitlement to a TDIU, the Board notes that it is inextricably intertwined with the issue of service connection for an eye disorder and the newly granted claim of PTSD.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In addition, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed. 

In a February 2014 rating determination, the RO granted service connection for DM and assigned a 10 percent disability evaluation, with an effective date of August 28, 2012.  On an April 2014 Form 9, the Veteran expressed disagreement with the assigned effective date for service connection.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects a timely appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to determine the etiology of any current eye disorder.  The examiner must review the claims file in conjunction with the examination. 

The examiner is to note all current eye disorders, to include cataracts.  The examiner is requested to offer the following opinions:

Is it at least as likely as not (50 percent probability or greater) that any current eye disorder is etiologically related to the Veteran's period of service? 

If not, is it at least as likely as not (50 percent probability or greater) that any current eye disorder, to include cataracts, is caused by the service-connected DM?

If not, is it at least as likely as not (50 percent probability or greater) that any current eye disorder, to include cataracts, is aggravated by the service-connected DM?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

3.  Schedule the Veteran for an appropriate VA examination(s), to assess his need for aid and attendance of another person.  Access to the electronic claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any necessary tests and studies should be accomplished. 

The examiner is requested to consider factors such as (1) whether the Veteran's disabilities prevent him from caring for his daily personal needs without the assistance of others on a regular basis which includes: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment; (2) whether he is required to remain in bed; and (3) whether the Veteran's disabilities substantially confine him to his dwelling or immediate premises. 

The rationale for all opinions expressed must be explained.

4.  Schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education. 

5.  Review the claims file.  If any development is incomplete, including if any  examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Issue a statement of the case (SOC) regarding the Veteran's claim of entitlement to an effective date earlier than August 28, 2012, for the grant of service connection and the assignment of a 10 percent disability evaluation for DM.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

7.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


